Citation Nr: 0105994	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and feet, claimed as secondary to exposure to 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.

A hearing was held in Oakland, California, in October 2000, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

During the course of the veteran's testimony before the 
Board, he stated that he had received medical treatment from 
Doctors Isachk and Kipps for various conditions since he was 
released from active duty in 1968.  In particular, he said 
that he had received treatment from these two doctors for his 
peripheral neuropathy of the hands and feet.  These treatment 
records are not included in the claims folder.  The veteran 
asked that the record be left open for 60 days so that he 
could obtain and present these records.  The RO has advised 
the Board that no additional evidence has been received from 
the veteran.  As there is notice of potentially relevant 
medical evidence that has not been associated with the claims 
file, this case must be remanded so the RO may assist the 
veteran to obtain this information.

Also during the course of the hearing, the veteran reported 
that he now received treatment for his peripheral neuropathy 
at the local VA Medical Center (VAMC).  The claims folder 
contains VA records from 1998 and 1999.  More recent records 
are not of record and said records may provide additional 
information concerning the veteran's peripheral neuropathy.  
The RO must obtain all of the appellant's treatment records 
from the VA medical center to ensure that a complete record 
is before the Board.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Thus, the claim is remanded for the purpose of obtaining 
those medical records.

In undertaking the required development, the RO must assure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Therefore, on remand the 
RO must comply with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his peripheral 
neuropathy, and to provide the 
approximate dates of treatment.  Obtain 
and associate with the claims file all VA 
treatment records of which the veteran 
provides notice.  Such treatment includes 
treatment prior to 1998 and subsequent to 
1999, as it appears that VA outpatient 
treatment records dated in 1998 and 1999 
are already of record.

Ask the veteran for the names, addresses, 
and approximate dates of treatment from 
all private medical care providers who 
have treated him for peripheral 
neuropathy, from his discharge from 
military service to the present.  Ask the 
veteran to provide an appropriate release 
for each private care provider.  Request 
the veteran's private treatment records 
for peripheral neuropathy from the care 
providers he identifies.  If requests for 
any private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159(c) (2000).

3.  If appropriate, accord the veteran a 
VA neurological examination of the feet 
and hands.  The claims folder and a copy 
of this remand are to be made available 
to the examiner to review prior to the 
examination.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  

The examiner is asked to discuss etiology 
of any neurological disorder of the hands 
and feet, to include peripheral 
neuropathy.  The examiner is asked to 
express an opinion, supported by adequate 
medical rationale, as to whether it is at 
least as likely as not that peripheral 
neuropathy of the hands and feet is 
related to any disease or injury in 
service. 

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the examination report is in compliance 
with the directives of this REMAND.  If 
the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim for 
entitlement to service connection for 
peripheral neuropathy of the hands and 
feet, claimed as secondary to exposure to 
Agent Orange, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

